 1   WO
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8   Sidney Naiman,                                    No. CV-19-01736-PHX-JJT
 9                  Plaintiff,                         ORDER
10   v.
11   Compass Lending Corporation,
12                  Defendant.
13          At issue is Plaintiff’s First Amended Class Action Complaint (Doc. 12). Because
14   Plaintiff filed the First Amended Class Action Complaint without requesting leave of Court
15   to do so, the Court presumes Defendant consented in writing to an amended Complaint
16   under Federal Rule of Civil Procedure 15(a)(2). Local Rule 15.1(b) provides:
17          If a party files an amended pleading as a matter of course or with the
            opposing party’s written consent, the amending party must file a separate
18          notice of filing the amended pleading. The notice must attach a copy of the
            amended pleading that indicates in what respect it differs from the pleading
19          which it amends, by bracketing or striking through the text that was deleted
            and underlining the text that was added. The amended pleading must not
20          incorporate by reference any part of the preceding pleading, including
            exhibits. If an amended pleading is filed with the opposing party’s written
21          consent, the notice must so certify.
22   Because Plaintiff failed to comply with Local Rule 15.1(b), the Court will strike the First
23   Amended Class Action Complaint (Doc. 12).
24          IT IS THEREFORE ORDERED striking Plaintiff’s First Amended Class Action
25   Complaint (Doc. 12).
26          Dated this 16th day of May, 2019.
27
28                                         Honorable John J. Tuchi
                                           United States District Judge
